EXHIBIT 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company Equal Energy Ltd. (“Equal” or the “Company”) 2600, 500 – 4th Ave SW Calgary, Alberta, Canada T2P 2V6 Item 2Date of Material Change August 8, 2013 Item 3News Release A news release disclosing certain details of the SEC Report (as defined below) was issued by Equal on August 8, 2013 and disseminated through the facilities of a recognized news wire service. Item 4Summary of Material Change On August 8, 2013, Equal announced certain results of a mid-year reserves evaluation dated August 7, 2013 provided by the Company’s independent reserve engineering firm HAAS Petroleum Engineering Services, Inc. (“HAAS”) as at July 1, 2013. The results of the mid-year evaluation were prepared in accordance with Securities and Exchange Commission (“SEC”) guidelines (the “SEC Report”). In order to comply with the Company’s Canadian disclosure obligations, HAAS subsequently provided the mid-year reserves evaluation as at July 1, 2013 in accordance with the definitions, standards and procedures contained in the Canadian Oil and Gas Evaluation Handbook (“COGE Handbook”) and National Instrument 51-101 - Standards of Disclosure for Oil and Gas Activities (the “NI 51-101 Report” and together with the SEC Report, the “Reserve Reports”). The Board of Directors of Equal (the “Board”) approved the NI 51-101 Report on August 14, 2013. This Material Change Report sets out certain details of the Reserves Reports. Equal requested the mid-year evaluation due to numerous factors observed at the field level, including better than expected production performance of both existing wells and new wells drilled in 2013, to add proven undeveloped locations and adjustments related to Equal’s production sales contracts. The results of the Reserve Reports demonstrate a significant increase in reserves as at July 1, 2013 as compared with previous independent reports on reserves, which were completed in accordance with SEC and National Instrument 51-101 - Standards of Disclosure for Oil and Gas Activities (“NI 51-101”) requirements respectively, with effective dates of December 31, 2012. Item 5Full Description of Material Change The NI 51-101 Report, which was approved by the Board on August 14, 2013, was prepared in accordance with the definitions, standards and procedures contained in the COGE Handbook and NI 51-101. The results of the NI 51-101 Report demonstrate a significant increase in reserves as at July 1, 2013 as compared with a previous 51-101 compliant independent report on reserves with the effective date of December 31, 2012. -2- GROSS RESERVES YEAR-END 2-YEAR 2(NI 51-101 Report) Reserves Category Gross (mboe1) as at December 31, 2012 (year-end)2 Gross (mboe) as at July 1, 2013 (mid-year) Percentage Increase of mid-year to 2012 year- end Proved Producing 15% Proved Non-Producing (6%) Proved Undeveloped 46% Total Proved 20% Probable (35%) Total Proved plus Probable 17% NET RESERVES YEAR-END 2-YEAR 2(NI 51-101 Report) Reserves Category Net (mboe) as at December 31, 2012 (year-end)3 Net (mboe) as at July 1, 2013 (mid-year) Percentage Increase of mid-year to 2012 year- end Proved Producing 14% Proved Non-Producing (5%) Proved Undeveloped 46% Total Proved 20% Probable (35%) Total Proved plus Probable 17% 1 Means thousands of barrels of oil equivalent. 2 Gross refers to the Company’s working interest including royalty interest volumes and before royalty charges. 3 Net refers to the Company’s working interest including royalty interest and after royalty charges. - 3 - On August 8, 2013, Equal announced the highlights of the SEC Report. The evaluation was prepared in accordance with the definitions, standards and procedures required by the SEC. The results of the SEC Report demonstrate a significant increase in reserves at July 1, 2013 as compared with a previous SEC compliant independent report on reserves with an effective date of December 31, 2012. NET RESERVES YEAR-END 2012 to MID-YEAR 2 (SEC Report) Reserves Category Net (mboe) as at December 31, 2012 (year-end) Net (mboe) as at July 1, 2013 (mid-year) Percentage Increase of mid-year to 2012 year- end Proved Producing 21% Proved Non-Producing (6%) Proved Undeveloped 50% Total Proved 25% Probable (31%) Total Proved plus
